                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                     MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/               ORDER RE: MOTIONS FOR
                                   8
                                                                                             RECONSIDERATION AND MOTION
                                   9    This Order Relates To:                               TO SCHEDULE A CASE
                                        MDL Dkt. Nos. 5579, 5758, 5870, 5922                 MANAGEMENT CONFERENCE
                                  10
                                        _____________________________________/
                                  11

                                  12          This Order addresses several outstanding matters in the bondholders’ action that is part of
Northern District of California
 United States District Court




                                  13   the above-captioned MDL.

                                  14          1.      Lead Plaintiff’s Motion for Reconsideration

                                  15          The Court previously granted Lead Plaintiff’s motion for leave to file a motion for

                                  16   reconsideration of the Court’s Order that denied Lead Plaintiff’s motion to amend the complaint to

                                  17   add insider trading claims under Sections 10(b) and 20A of the Securities Exchange Act of 1934.

                                  18   (See MDL Dkt. No. 5521 (order granting leave); MDL Dkt. No. 5339 (order denying motion to

                                  19   amend the complaint).) Now pending is Lead Plaintiff’s motion for reconsideration. (MDL Dkt.

                                  20   No. 5579.)

                                  21          Having reviewed the motion and the authorities cited therein, as well as Defendants’

                                  22   opposition and Lead Plaintiff’s reply, the Court DENIES the motion. Lead Plaintiff has not cited

                                  23   to any controlling authority that is in direct conflict with the Court’s prior holding that the

                                  24   proposed insider trading claims would be immediately subject to dismissal under the facts alleged.

                                  25   Defendants’ motion for leave to file a sur-reply in opposition to Lead Plaintiff’s motion for

                                  26   reconsideration (MDL Dkt. No. 5758) is also DENIED.

                                  27          2.      Defendants’ Motion for Leave to File a Motion for Reconsideration

                                  28          Defendants have moved for leave to file a motion for reconsideration of the Court’s Order
                                   1   that denied their motion to dismiss the second amended complaint for failure to allege direct

                                   2   reliance. (See MDL Dkt. No. 5922 (motion for leave); MDL Dkt. No. 5339 (order denying motion

                                   3   to dismiss).) The arguments that Defendants make in support of reconsideration are fact based and

                                   4   will be resolved best at a later stage in the litigation. The motion for leave to file a motion for

                                   5   reconsideration is therefore DENIED.

                                   6           3.     Motion to Schedule a Case Management Conference

                                   7          The Court has reviewed the parties’ joint case management statement (MDL Dkt. No.

                                   8   5909) and hereby adopts in full Defendants’ proposed schedule for future litigation in this action.

                                   9   Lead Plaintiff’s administrative motion to schedule a case management conference (MDL Dkt. No.

                                  10   5870) is DENIED.

                                  11          IT IS SO ORDERED.

                                  12   Dated: February 27, 2019
Northern District of California
 United States District Court




                                  13
                                                                                                      CHARLES R. BREYER
                                  14                                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
